Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Priority is granted to October 07, 2020.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Elliott.

Elliott (2021/0205358) entitled "Compositions and Methods for Treatment of Amyotrophic Lateral Sclerosis and Other Neurodegenerative Diseases, and Associated Methods for Preparing Said Compositions" teaches in paragraph 9, allogenic transplantation of mitochondria in a human subject by administering a pharmaceutical composition of mitochondria.  In paragraph 17 the mitochondria are isolated from fibroblasts using a buffer composition and stored.  In paragraph 26 the subject is also treated with an agent such as hydroxychloroquine for indications accompanied by high reactive oxygen species such as rheumatoid arthritis.  In paragraph 31 the buffering agents are further described as well as other components in the pharmaceutical composition.  In paragraph 85 additional agents administered with mitochondria may include an antioxidant.  In paragraph 94 the method of isolating the mitochondria is discussed.  In paragraphs 103 and 115 dosing of the mitochondria injected is described.  In paragraph 136 timing of dosing in an example is shown.  See the claims.
The claims differ from Elliott in that they are directed specifically to treating osteoarthritis.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to employ the method taught by Elliott to treat osteoarthritis because Elliott teaches the same pharmaceutical composition as claimed for treating ALS and other neurodegenerative disorders that are associated with inflammation as is osteoarthritis.  Regarding the dosing of the mitochondria, Elliott describes ranges of doses and dosing schedules.  The present claims describe many different sources of mitochondria and Elliott only describes fibroblasts as a source.  It is unclear how the source of mitochondria would affect the treatment.  Regarding claims 14-16 directed to including additional drugs, Elliott suggests additional agents may be included such as antioxidants.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims are directed to administering isolated mitochondria but the specification as originally filed does not provide sufficient direction for one of skill in this art to make the isolated mitochondria that will work in the invention.  The source and type of the mitochondria and the method employed to extract them would be essential to practicing the invention.  It would appear unlikely that any mitochondria would work in the invention.  And how they are extracted and further handled would certainly affect the response after being administered.

Claims 1-16 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for mitochondria isolated from autologous muscle tissue, does not reasonably provide enablement for any isolated mitochondria.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.  
In claim 1 the terms "isolated mitochondria" lack enablement as it would require one of ordinary skill in this art undue experimentation to determine which such mitochondria would work in the instant invention.

The entire scope of the claims has not been enabled because:
1. Quantity of experimentation necessary would be undue because of the large proportion of inoperative sources of mitochondria claimed.  Further, how the mitochondria are extracted and subsequently handled is key to their effects when administered.  After being extracted from their native cells, mitochondria are fragile.
2. Amount of direction or guidance presented is insufficient to predict which source of mitochondria encompassed by the claims would work.
3. Presence of working examples are only for a single specific source of mitochondria, autologous muscle, and extension to other sources has not been specifically taught or suggested.  If the immune system perceives the mitochondria as foreign, they will not likely be therapeutic when injected.
4. The nature of the invention is complex and unpredictable.
5. State of the prior art indicates that most related sources of mitochondria are not effective for the claimed functions.
6. Level of predictability of the art is very unpredictable.
7. Breadth of the claims encompasses an innumerable number of sources of mitochondria and methods of extraction.
8. The level of one of ordinary skill in this art is variable.
In re Wands, 858 F.2d 731, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee (Immune Network) teaches treating osteoarthritis with mitochondria.
Anderson (2002/0049176) teaches treating disorders related to mitochondria.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RALPH GITOMER whose telephone number is (571)272-0916. The examiner can normally be reached M F 8:30 6:00, Tues Fri 8:30 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571 272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RALPH J GITOMER/Primary Examiner, Art Unit 1655